Citation Nr: 0601148	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to October 1969.  
He also had additional, unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the National Guard.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2001 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the veteran's 
claim for service connection for residuals of a back injury.

To support his claim, the veteran testified at a June 2001 
hearing before the RO and more recently at an October 2002 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  The transcripts of those proceedings are of 
record.

This case was previously before the Board in July 2003, at 
which time the Board remanded the claim to the RO for further 
development and consideration.  

Unfortunately, still further development is required before 
the Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, it again is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

A preliminary review of the veteran's claims file shows the 
RO attempted to obtain his VA medical records in June 2001, 
but that there was no indication he actually had sought 
treatment from a VA medical center (VAMC).  Nonetheless, in 
an August 2004 statement, he said the only evidence he had 
yet to submit was his medical records from the VAMC.  And 
there is no confirmation in his claims file the RO has indeed 
exhausted efforts to obtain these purported VA medical 
records.

VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain the veteran's VA medical 
records, but they were unavailable, there is no indication 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b).  As VA has 
a duty to request all available and relevant records from 
Federal agencies, including service medical and personnel 
records, another search must be made for any additional 
service medical and personnel records that might be available 
for consideration in this appeal.  38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all 
VA records, such records are considered evidence of record at 
the time a decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and request that 
he clarify which VAMC he has received 
relevant treatment from.  Also have him 
specify the date of his treatment, etc.

2.  Obtain the complete records of the 
veteran's treatment for his back disorder 
at the VAMC he identifies.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  



3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

